DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims are 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tamai et al. (US 2014/0205794)  [IDS dated 03/12/895], herein Tamai, in view of DieselNet (Wall-Flow Monoliths).

In regards to claim 1, Tamai teaches a honeycomb structural body capable of supporting catalyst therein to purify exhaust gas emitted from an internal combustion engine [Abstract, 0003, 0005].  The honeycomb structural body is comprised a plurality of cells and cell walls through which exhaust gas passes through [0005] (corresponds to a honeycomb structural body having a partition wall defining a plurality of cells which serve as fluid through channel).  The cells are surrounded by an outer circumferential wall [0087, Figs. 1-10].  The honeycomb structural body is pillar-shaped and the cells extend from an inflow to an outflow face along an axial direction of the honeycomb structural body [0087, Figs. 1-10].  The honeycomb structural body comprises a central part and an outer circumferential part on a surface orthogonal to a direction of extension of the cells [0013, Figs. 1-10].  The central part includes a central axis of the honeycomb structural body.  The central part of is surrounded with the outer circumferential part.  The outer circumferential part is lower in cell density than central part [013] (corresponds to in a plane orthogonal to an extending direction of the cells, the honeycomb structural body has a circumferential cell structure formed in a circumference of the honeycomb structural body; a central cell structure formed in a central portion inside of the circumferential structure, the center cell structure having a different cell structure from the circumferential cell structure).  Further, a boundary partition wall is formed between the central part and the outer circumferential part [0013].  The outer circumferential reinforced cell walls are formed in an outer circumferential reinforced area within a distance R2 (i.e., L1) which is measured from the boundary partition wall toward a radially outward direction of the cross section [0013]. The outer circumferential reinforced cell walls surround all of the cells having an opening part in the outer circumferential reinforced area.  The average thickness of the outer circumferential basic cell walls, T20, is less than the average thickness of the outer circumferential reinforced cell walls, T21, T20<T21 [0013].  As such, the intersection parts of the reinforced area of the outer circumferential area are thicker than those in the normal outer circumferential area [Fig. 2-9].  The central reinforced cell walls are L2) which is measured from the boundary partition wall toward a radially inward direction of the cross section.  The average thickness of the central basic cell walls, T10, is less than the average thickness of the central reinforced cell walls, T11, T10<T11 [0013].  As such, the intersection parts of the reinforced area of the central area are thicker than those in the normal central area [Fig. 2-9].  Tamai teaches the honeycomb structure is an extruded cordierite and is used for supporting catalyst capable of purifying exhaust gas emitted from an internal combustion engine, but does not expressly teach that the walls are porous [0086, 0102].
DieselNet teaches honeycomb/monoliths as catalyst supports for filters in diesel engines [Pg. 1].  DieselNet expressly teaches that the cell/channels have walls that are porous [Pg. 1].  The filters are typically extruded porous ceramic materials such as cordierite [Pg. 2, 7-8].  The porous walls are used to act as mechanical filters and thus increase the ability of the substrate to filter over a substrate that is nonporous [Pgs.1-2].  The porous walls further support the catalyst coatings [Pg. 6].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have ensured that the ceramic honeycomb of Tamai has porous walls as taught by DieselNet.  One would have been motivated to do so by the increased filtration ability afforded by the porous walls of the honeycomb structure. 

	In regards to claim 5, Tamai does not expressly teach the intersection ratio of the reinforced circumferential intersection parts, Cout, (i.e., the first thick intersection parts) nor the intersection ratio of central reinforced intersection parts, Cin, (i.e., the second thick intersection parts).  However, the intersection parts of Tamai are expected in > Cout [0021]. 


	In regards to claim 6, Tamai teaches the limitations of claim 5 as set forth above.  Tamai does not expressly teach the intersection ratio of the intersection parts satistfy Expression (2).  However, the intersection parts of Tamai are expected to meet the limitation Cin > Cout > CBin > CBout for the reasons that follow. The intersection ratio which is width of the intersection parts, which as the claim set forth as the diameter of an imaginary inscribed circle within the intersection part, to the width of the cell/partition wall are dependent on the thickness of the cell/partition wall.   As Tami expressly teaches that the thickness of the reinforced cell walls in the central area, T11, are greater than the thickness of the reinforced cell walls in the circumferential area, T21 [0021, Table 1 samples 1-9]. T21 is then greater than the thickness of the basic central cell walls, T20.  T20 is then greater than the thickness of the basic circumferential cell walls, T10 [0143, Table 1 samples 1-9].  Thus T11>T21>T20>T10, then so is it is in > Cout > CBin > CBout.

	In regards to claim 7, Tamai does not expressly teach that the intersection ratio of the thick intersection parts exceeds 2.2 and is 4.0 or less. However, Tamai teaches that the thickness of the reinforced cell walls (i.e., thick parts) effects the overall strength of the honeycomb structural body as well as helps achieve a structural balance between the central part and the outer circumferential part and increases the strength of the boundary partition wall  [0010, 0015, 0019, 0021].  The size of the intersection parts are directly related to the thickness of the cell walls.  Additionally, as the honeycomb structure is used to filter gas through the cell channels.  The flow across and through the cells is important.  Having intersecting parts that don’t cause soot to gather in the corners and allow for uniform flow of the exhaust gas to the area inside and outside of the boundary wall is ideal.
  	It would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the intersection ratio for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). 
. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).

In regards to claim 8, Tamai does not expressly teach that the intersection ratio of the basic intersection parts is 85% or less of the intersection ratio of the thick intersection parts in the same cell structure. However, Tamai teaches that the thickness of the cell walls both basic and reinforced (i.e., thick parts) effects the overall strength of the honeycomb structural body as well as helps achieve a structural balance between the central part and the outer circumferential part and increases the strength of the boundary partition wall  [0010, 0015, 0019, 0021, 0057, 0058].  The size of the intersection parts are directly related to the thickness of the cell walls.  Additionally, as the honeycomb structure is used to filter gas through the cell channels.  The flow across and through the cells is important.  Having intersecting parts that don’t cause soot to gather in the corners and allow for uniform flow of the exhaust gas to the area inside and outside of the boundary wall is ideal.
  	It would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the intersection ratios between the reinforced and basic parts for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or 
It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).


	In regards to claim 9, Tamai does not express the range of distance L2 in terms or the radius of the center cell structure as claimed.  However, Tamai teaches the R1 (i.e., L2) in terms of cell pitch of the cell structure in the central area, P1.  Tamai teaches the R1/P1 ≧0.5 [0020].  This range overlaps the claimed range.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In regards to claim 10, Tamai does not express the range of distance L1 in terms or the length between the circumferential wall and the boundary wall in a perpendicular direction to the boundary wall.  However, Tamai teaches the R2 (i.e., L1) in terms of cell pitch of the cell structure in the circumferential area, P2.  Tamai teaches the R2/P2 ≧0.5 [0020].  This range overlaps the claimed range.

 
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Indicating Allowable Subject Matter
The prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the dependent claims 2-4.  For claims 2-3, Tamai fails to teach or suggest a third thick section in a range of distance L3 as set forth in the claim.  Further, it would not be obvious to modify the honeycomb structure of Tamai to have the third thick section as Tamai teaches the structure has a great deal of dependence of the ratios of the thickness with in the sections as taught in order to have successful structure [0013].  Further, Tamia teaches that the weight of the structure must be managed against the increase in overall strength [0071].   Thus it would not be obvious to one of ordinary skill to add the third thick which would throw off the balance of the structure and further increase the weight.  Claim 4 is also not taught or suggested by Tamai for similar reasons.  
	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019.  The examiner can normally be reached on Mon.-Fri. 9 am-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH COLLISTER/Examiner, Art Unit 1784